Case: 1:21-cv-00135 Document #: 43-2 Filed: 04/30/21 Page 1 of 2 PageID #:344




                EXHIBIT A
        Case: 1:21-cv-00135 Document #: 43-2 Filed: 04/30/21 Page 2 of 2 PageID #:345




DATE: 04-29-2021

TO: Jessica Medeiros Garrison - Vice President, Customer Relations & Business Development

FROM: Stephanie Cox – Chief Deputy Criminal Investigations, Evansville Police Department

SUBJECT: Clearview AI Investigations




Clearview AI has been utilized by the Evansville Police Department on numerous occasions to help
solve or supplement open cases. These cases vary from simple theft, international forgery, to
homicide. The program has been extremely helpful in identifying area shoplifters and its use is
supported by the loss prevention employees at several major retailers. Due to the current mask
mandates, our use of the program has been limited, but when we are able to use it we have a high
percentage identification rate. The program saves our department countless man-hours that would
typically be spent trying to ID individuals through more traditional means such as: open source
investigations, interviews, and leads from the general public. Now we can take a photo of the
suspect ID them in under fifteen seconds, which in turn allows Detectives and Officers to spend
more time proactively serving our community. In spite of the current mask mandate and the short
time we’ve been using the program, we’ve already positively identified around 45 individuals
suspected in various crimes within our jurisdiction.

We hope to have the funds to renew this software for future years. It has truly been one of the best
law enforcement/crime fighting tools our agency has acquired.

Respectfully,

Deputy Chief Stephanie Cox
Criminal Investigation Division
Evansville Police Department
